Title: To Alexander Hamilton from James Stille, 25 February 1800
From: Stille, James
To: Hamilton, Alexander


          
            Sir,
            Fort Jay 25th Feby 1800
          
          Inclosed I have the honor to transmit you the Acct. of Doctor Genet together with his letter to me accompanying it—you will indulge me in remarking, that it having been suggested to me, that his finances are low—the settlement of his Acct. as soon as circumstances may admit of it would be very acceptable to him—He is assiduous in his services and I believe well qualified in his profession—
          With the most profound Respect I am Sir your obt. Hle. Servt.
          
            James Stille Capt.
            2 Regt. A&E. Commg—
          
          Major Genl. Hamilton—
        